TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00235-CV


In re Sara Steed, et al.





ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY


O R D E R
PER CURIAM

		This Court is in receipt of Relators' and the Department of Family and Protective
Services's Agreed Motion for Briefing Schedule.  Based on this agreed motion this Court modifies 
the deadlines stated in its previous order of April 25, 2008.  The Relators may file an amended
petition for writ of mandamus on or before April 30, 2008, and the Department of Family and
Protective Services shall file its response, if any, to the amended petition for writ of mandamus on
or before May 6, 2008.
		Ordered April 25, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop